ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/6/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/6/2021 listed below have been reconsidered as indicated.
a)	The objection of claim 1 is withdrawn in view of the amendments to the claim.

b)	The rejections of claims 4 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.
                                                                                                                                                                     
Election/Restrictions
Claims 1, 4, 7-9, 12, 14-17 and 20 are allowable. The restriction requirement between species A and B, as set forth in the Office action mailed on 8/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species B is withdrawn. Claims 2-3, 5-6, 10-11, 13 and 18-19, directed to species A are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The grayscale drawings received on 1/17/2020 are accepted.  These drawings, which are images of files provided by applicant, are accepted.
The PDF file including color Figures 13C and 13D has not been accepted because the requirements for color photographs or color drawings have not been satisfied.
The Remarks find the drawings satisfactory without the color version.

Claim Interpretation
The steps of claim 1 are interpreted as being performed in the order they are recited as each step refers to or requires an element of the previous step.

Claim 1 recites “at an interface where the first detection nanochannel has a diameter and/or width and depth decreases in size by 50% to 99%”. The decrease in size is relative to the first reaction nanochannel because that is the other claim element that merges at the interface with the first detection nanochannel.



Claim 4 recites a “wherein” clause further describing the step of “controllably introducing”. The clause describes the conditions in the terms of the result that is achieved. The clause is interpreted encompassing conditions the ordinary artisan would appreciate and recognize in view of the instant specification, such as those described in paragraph 31.

Claim 4 recites “the proximate location” which is in reference to where the applying of a controlled voltage or concentration polarization gradient occurs relative to the ingress segment.

Claim 9 recites “fragments of a plurality of molecules” which is in reference to results of fragmenting DNA molecules.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method that requires providing a particular device and performing an ordered series of steps using the device. Such methods are not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634